Me. Justice MilbubN:
I concur.
Me. Chiee Justice BbaNtly :
I concur in the result, as well as in the method by which it is reached. Judge HeNry treats the question of the sufficiency of the complaint as arising upon the appeal from the judgment. I think this is correct, though, upon the record in this case, it makes no difference whether it be considered upon the one appeal or the other.
In a case in which the complaint wholly Jails to state a cause of action, the question of its sufficiency may be presented in this court for the first time by assignment in the brief, even though no attack has been made in the trial court by demurrer or otherwise. (Code of Civil Procedure, See. 685; Whiteside v. Lebcher, 7 Mont. 473, 17 Pac. 548; Garver v. Lynde, 7 Mont. 108, 14 Pac. 697; Quirk v. Clark, 7 Mont. 231, 14 Pac. 669.) Ini any case the same question may be presented upon *240appeal from the judgment when timely objection to the introduction of evidence is made in the court below, and exception is reserved and incorporated in a bill, as provided by the statute. (Section 1154, Code of Civil Procedure.) Such a bill becomes a part of the judgment roll, and upon appeal from the judgment the ruling may properly be reviewed. The question may also be presented in' a bill of exceptions, or statement on motion for a new trial. In the event this course is pursued, the sufficiency of the pleading may be examined, either on ap^-peal from the judgment after1 the motion is denied or upon appeal from tire order denying it. Under the provisions of Section 1736 of the Code of Civil Procedure as construed by this court' in Withers v. Kemper, 25 Mont. 432, 65 Pac. 422, the statement or bill of exceptions used on the motion is available on appeal from the judgment, equally as upon an appeal from an order denying a neiw trial, for the purpose of having this court review all questions of law arising during the progress of the trial. In this case a motion for a new trial was properly made upon a statement. It was denied on the sole ground that the defendants did not call it up for hearing as promptly as in the opinion of the court they should. This was clearly error*, for the reason that the successful party may not be heard to charge his adversary with laches in the prosecution of his motion, while it is his privilege under the statute (Section 1174, Code of Civil Procedure) to have the motion disposed of at any time after the statement or bill of exceptions has been prepared and filed. The ruling, however, was equivalent to a denial of • the motion on. its merits, at least in so far as mer.e questions of law were involved; and, so treating it, all the questions presented by the motion, other than those arising upon grounds properly addressed, to .the discretion of the trial court, such as' the question of the weight of .evidence and the like, are properly before us for review upon .the appeal, either from the order or from the judgment. In Voll v. Hollis, 60 Cal. 569, and in Griffith v. Gruner, 47 Cal. 644, the supreme court of California treated an order dismissing a motion for a new *241trial as equivalent to an order denying a new trial, and, upon appeal therefrom, reversed it upon the merits. While I think the strictly logical course would be to reverse the order denying a new trial when it is made upon a ground not involved in the merits, and to direct the trial court to pass upon the merits, as was done in Sweeney v. Great Falls & Canada Railway Co., supra, cited by Judge Henry, yet for all practical purposes the same result is reached by considering and determining all-questions of law arising upon the record, just as if the motion had been denied generally upon the merits. If, however, in such a case the motion should present grounds addressed exclusively to the discretion of the trial court, then this court could not consider them upon appeal from the order, but would, if it were necessary to consider them, remand the cause to the district court, and .require that court to' first .consider and pass upon them, as was done in Sweeney v. Great Falls & Canada Railway Co., supra. In the present case the principal question being one of law, it is properly before us either upon appeal from the judgment or from the order denying the motion.
Mr. Justice Pigott, having been of counsel, did not hear the argument, and takes no' part in this decision.